Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on April 24th, 2014 and in response to Applicant's Arguments/Remarks filed on January 21st, 2022. Claims 30-48 are pending.
Priority
3.	Application 14/261,411 filed on April 24th, 2014 is a continuation of 12/917,310 filed November 1st, 2010 which is a continuation of 11/027,314 filed on December 30th, 2014. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21st, 2022 has been entered.
Response to Arguments
6.	Applicant argues that “The Office Action appears to assert that because the decision in Ex parte Smith has not been designated as precedential, it can be dismissed out of hand or simply treated as a regular PTAB decision. This position ignores that the decision in Smith has been designated by the Directed and Precedential Opinion Panel (POP) as Informative for reflecting Board and ultimately Office policy.” Applicant further argues that Applicant argues that “no justification has been provided to distinguish the claimed electronic trading system from the electronic trading system of Smith.”  Examiner notes as was stated in previous Office Actions that the features of the pending application were examined using the same determination as that of Ex Parte Smith. As stated before, Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in modifying trading strategies, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, for which a computer is used as a tool in its ordinary capacity.
7.	Applicant argues that “contrary to the Office Action, the pending claims have not been examined using the same determination discussed in Ex parte Smith.” Examiner agrees that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision: As the Specification explains, the problem of inequitable access to information arises only in the context of hybrid trading platforms where trades occur both "in the pits" and electronically. Spec. ,r 55. Thus, like the claim and DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), Appellants' claims "overcome a problem specifically arising in the realm of computer networks." Id. at 1257. Accordingly, we conclude claim 1 is integrated into a practical application, and under the guidance provided in the Memorandum, the claim is eligible because it is not directed to the recited judicial exception). 	Thus, the problem being overcome was specifically arising in the realm of computer networks as stated in the previous rejection and in the Board decision. Conversely, again Examiner notes that the pending application does not overcome a problem specifically arising in the realm of computer networks, nor does it overcome a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically. Specifically the pending application recites an alleged improvement modifying trading strategies, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, for which a computer is used as a tool in its ordinary capacity. 
8.	Applicant argues that “an electronic trading system, much less an electronic trading system that uses a message use manager, is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2). Accordingly, the Applicant respectfully maintains that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.” Examiner notes that the claim limitations recite modifying trading strategies by receiving a user input, determining a message usage, and modifying a trading strategy based on that determination which are generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Further, it is important to keep in mind that an improvement in the judicial exception itself is not an improvement in technology. Accordingly, this claim recites an abstract idea.
9.	Applicant argues that “any alleged abstract idea purported to be found in the claims, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” More specifically Applicant argues “that the recited message use manager addresses problems arising from the limited bandwidth and processing resources available in distributed computer systems such as an electronic trading system. This recited message use manager and functionality represents an improvement to an electronic trading system which is an example of ‘other technology’ as discussed in MPEP 2106.04(d)(1).” Examiner respectfully disagrees and notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed below with respect to integration of the abstract idea into a practical application, claim 30 recites a gateway including a memory storing instructions executable by a processor, a trading device, a  trading strategy unit and a message use manager. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05 (a, c, e, H). Examiner further notes that utilizing a trading strategy unit to receive a user input determining a message usage, and modifying a trading strategy is not a technical solution but an economic one. The bandwidth and processing resources of the computers are not improved, instead the Applicant has come up with a business solution to accommodate the available resources. Examiner notes that the pending application teaches receiving a user input, determining a message usage, and modifying a trading strategy based on that determination on generic computer components using conventional computer activities, which is well known to those skilled in the art at the time of invention.   Further, unlike Ex Parte Smith, where the additional elements limited the conventional practice of automatically executing matching market orders by removing “any communication or computer hardware advantage among the in-crowd market participants,” the pending application does not describe a technological improvement. Applicant’s claim does not concern an improvement to computer capabilities, or speed of the computer, but instead relates to an alleged improvement in modifying a trading strategy (order message generation and submission) based on a message usage threshold for which a computer is used as a tool in its ordinary capacity. Therefore the pending application is directed to an abstract idea without a practical application. The claim is not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 30-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 30-48 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 30 recites limitations relating to modifying trading strategies and more specifically: receiving a user input, determining a message usage, and modifying a trading strategy based on that determination.
The limitations of receiving a user input, determining a message usage, and modifying a trading strategy based on that determination, as drafted, under its broadest reasonable interpretation, is a certain method of commercial or legal interactions, specifically sales activities/behaviors. This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The gateway including a memory storing instructions executable by a processor, trading device, trading strategy unit and message use manager are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claim 30 (and dependent claims) recite the additional elements of a gateway including a memory storing instructions executable by a processor, a trading device, a trading strategy unit and a message use manager. The claimed computer components are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data (where the data here is described by the abstract idea alone).  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 30 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 30 is not patent eligible (Step 2B: NO. The claims do not provide significantly more).
Dependent claims 31-48 have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 and not patent eligible.
Dependent claims 31-48 further define the abstract idea that is present in independent claim 30 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 31-48 are directed to an abstract idea and claims 30-48 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not disclose all the limitations of the pending application. 
	US Patent Number 7,124,110 to Kemp II et al.
US Patent Publication US2003/0200167 to Kemp II et al.
US Patent Number 7,379,909 to Cruz et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693